        Case 1:17-cv-07922-AT-RWL Document 44 Filed 01/27/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                   1/27/2021
---------------------------------------------------------------X
CHRISTOPHER DANIELS,                                           :
                                                               :   17-CV-7922 (AT) (RWL)
                                    Petitioner,                :
                                                               :
                  - against -                                  :   ORDER
                                                               :
WILLIAM LEE, Superintendent,                                   :
                                                               :
                                    Respondent.                :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        The Court is in receipt of the State’s letter regarding Plaintiff’s request to amend

his petition. (Dkt. 43.) To be clear, the Court’s order dated January 25, 2021, did not

grant Petitioner’s request to amend. Rather, it requested a response from the State to

Petitioner’s letter at Dkt 41. (Dkt. 42.) The State now asks for a stay until the final

decision issues on Plaintiff’s collateral coram nobis proceedings. That request is granted.

Accordingly:

        1. This action is stayed until final decision in Plaintiff’s coram nobis proceedings.

        2. Within seven days following issuance of the final decision in Plaintiff’s coram

nobis proceedings, the State shall file and serve on Plaintiff a letter so informing the Court.

         3. Within 60 days following filing of the foregoing notification, Petitioner shall file

a supplemental brief addressing any new issues from his collateral § 440 and coram nobis

proceedings for which he seeks habeas relief.

        4.    The State shall file its supplemental opposition within 60 days following

Petitioner’s supplemental brief.




                                                        1
         Case 1:17-cv-07922-AT-RWL Document 44 Filed 01/27/21 Page 2 of 2




         5.   Petitioner may file a supplemental reply brief within 45 days following

Petitioner’s supplemental brief.

         To be clear, the supplemental filings may address only new matters raised by the

collateral § 440 or coram nobis proceedings.

                                            SO ORDERED.




                                            ROBERT W. LEHRBURGER
                                            UNITED STATES MAGISTRATE JUDGE

Dated:         New York, New York
               January 27, 2021

Copies transmitted to all counsel of record and mailed to:

         Christopher Daniels
         DIN No. 13-A-3036
         Eastern NY Correctional Facility
         P.O. Box 338
         Napanoch, NY 12458-0338




                                             2
